      Case 1:20-cv-01250-MKV Document 15 Filed 05/27/20 Page 1 of 1
                                                        USDC SDNY
                                                        DOCUMENT
                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            DOC #:
SOUTHERN DISTRICT OF NEW YORK                           DATE FILED: 5/27/2020

                                                                1:20-cv-1250 (MKV)
 In re: 22 FISKE PLACE, LLC
                                                            ORDER DENYING STAY


MARY KAY VYSKOCIL, United States District Judge:

       The Court is in receipt of Appellant Nicholas Gordon’s request to stay the Order of the

Bankruptcy Court dated January 28, 2020 pending the resolution of this appeal from that Order

[ECF #6, 12, 13]. The Court is also in receipt of Appellee’s letters in opposition to that request

[ECF #7, 14]. The Court has reviewed the record on appeal [ECF #5]. The request to stay the

January 28, 2020 Order of the Bankruptcy Court is DENIED.

       The Court also notes that Appellant’s counsel, Mr. Chapman, must file a notice of

appearance.

SO ORDERED.
                                                     _________________________________
Date: May 27, 2020                                   MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
